DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 10/29/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the determined location" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 7 recite the limitation "non-transitory, processor- readable storage medium " in lines 1 and 1, respectfully. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
5.	Claim 1-9 of this application is patentably indistinct from claim 1-9 of Application No. 17/091,861. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17/091,861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the exclusion of transitory storage medium, sentence structure, and the change to synonyms (having versus comprising) are not patentably distinct, see text comparison between 17/083,570 and 17/091,861 below.
1. A restaurant payment system comprising: a mobile computing device; and an interface server device communicatively coupled to the mobile computing device, the interface server device including: a processing device, and a non-transitory, processor-readable storage medium in communication with the processing device, the non-transitory, processor-readable storage medium having one or more programming instructions that, when executed, cause the processing device to: receive, by the mobile computing device, a location of a dining service, display, on the mobile computing device, a plurality of restaurants located within a predetermined radius of the determined location, receive, by the mobile computing device, a bill for the dining service, determine a plurality of information included on the bill, and display, on the mobile computing device, the plurality of information included on the bill. 
  
2. The restaurant payment system of claim 1, wherein: the bill is captured as an image and uploaded from the mobile computing device to the interface server device, and the interface server device alters the image to reduce an overall file size, brighten the image, and increase a sharpness of the image. 
 
 3. The restaurant payment system of claim 2, wherein the image is scanned to determine the plurality of information included on the bill by an optical character recognition algorithm. 
  
4. The restaurant payment system of claim 3, wherein the non-transitory, processor- readable storage medium further having one or more programming instructions that, when executed, cause the processing device to:  determine an accuracy of the image using a plurality of predetermined factors. 
 
 5. The restaurant payment system of claim 4, wherein the plurality of predetermined factors include a clarity of the image, a quality of the image, and a light and darkness of the image. 
  
6. The restaurant payment system of claim 3, wherein the plurality of information includes a subtotal price for the bill, a server name, and a plurality of restaurant information. 

 7. The restaurant payment system of claim 1, wherein the non-transitory, processor- readable storage medium further having one or more programming instructions that, when executed, cause the processing device to: display, on the mobile computing device, a slider that is movable by a user to select a tip amount, wherein the tip amount changes a visual graphic of a total amount due. 
  
8. The restaurant payment system of claim 7, wherein a percentage of the tip amount is displayed when the slider is moved by the user. 
 
 9. The restaurant payment system of claim 7, wherein the non-transitory, processor- readable storage medium further having one or more programming instructions that, when executed, cause the processing device to: receive, from the mobile computing device, a payment information, receive, from the mobile computing device, a confirmation payment information, transmit the payment information to process a restaurant payment, receive a transaction approval for the restaurant payment, notify an approved transaction to a restaurant computing device, and store the transaction approval for the mobile computing device. 




6.	Claims 9-20 of this application is patentably indistinct from claim 9-20 of Application No. 17/091,861. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claim 9-20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9-20 of copending Application No. 17/091,861 (reference application). See below text comparison of the claim limitations. 
10. A method for restaurant payment, the method comprising: receiving, by a mobile computing device, a location of a dining service; displaying, on the mobile computing device, a plurality of restaurants located within a predetermined radius; receiving, by the mobile computing device, a bill for the dining service; determining, by an interface server device, an accuracy of the image using a plurality of predetermined factors; determining, by the interface server device, a plurality of information included on the bill; displaying, on the mobile computing device, the plurality of information included on the bill; and displaying, on the mobile computing device, a slider that is movable by a user to select a tip amount, wherein the tip amount changes a visual graphic of a total amount due. 
  
11. The method of claim 10, wherein: the bill is captured as an image and uploaded from the mobile computing device to the interface server device, and the interface server device alters the image to reduce an overall file size, brighten the image, and increase a sharpness of the image. 
  
12. The method of claim 11, wherein the image is scanned to determine the plurality of information included on the bill by an optical character recognition algorithm. 
  
13. The method of claim 12, wherein the plurality of predetermined factors include a clarity of the image, a quality of the image, and a light and darkness of the image. 
  
14. The method of claim 13, wherein the plurality of information includes a subtotal price for the bill, a server name, and a plurality of restaurant information. 
  
15. The method of claim 10, wherein a percentage of the tip amount is displayed when the slider is moved by the user. 
  
16. The method of claim 14, further comprising: receiving, from the mobile computing device, a payment information; receiving, from the mobile computing device, a confirmation payment information; transmitting, by the interface server device, the payment information to process the restaurant payment; receiving, by the interface server device, a transaction approval for the restaurant payment; notifying, by the interface server device, an approved transaction to a restaurant computing device; and storing, on the interface server device, the transaction approval for the mobile computing device. 

17. A system for wirelessly completing a restaurant payment comprising: a mobile computing device; a restaurant computing device communicatively coupled to the mobile computing device; and an interface server device communicatively coupled to the mobile computing device and the restaurant computing device including: a processing device; and a non-transitory, processor-readable storage medium in communication with the processing device, the non-transitory, processor-readable storage medium having one or more programming instructions that, when executed, cause the processing device to: receive, by the mobile computing device, a payment initiation, transmit, by the interface server device, a payment information, collect, by the interface server device, a plurality of funds that correspond to the payment information less any fees, and transfer, by the interface server device, the plurality of funds that correspond to the payment information less any fees to the restaurant computing device. 
  
18. The system of claim 17, wherein the mobile computing device is notified of the collecting of the plurality of funds that correspond to the payment information. 
  
19. The system of claim 18, wherein the restaurant computing device is notified of the collecting of the plurality of funds that correspond to the payment information. 
  
20. The system of claim 19, wherein the interface server device stores the payment information under a user of the mobile computing device.


This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 1 recites a series of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. This judicial exception is not integrated into a practical application because receive a location of a dining service, display a plurality of restaurants located within a predetermined radius of the determined location, receive a bill for the dining service, determine a plurality of information included on the bill, and display the plurality of information included on the bill do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 1 does include additional elements that are insufficient to amount to significantly more than the judicial exception because mobile computing device, interface server device, processing device, and processor-readable storage medium are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a mobile computing device, interface server device, and processing device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for processor-readable storage medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements of claim 1 in separately or in combination do not add significantly more.
Claim 10 recites a series of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. This judicial exception is not integrated into a practical application because receiving a location of a dining service; displaying a plurality of restaurants located within a predetermined radius; receiving a bill for the dining service; determining an accuracy of the image using a plurality of predetermined factors; determining, by the interface server device, a plurality of information included on the bill; displaying the plurality of information included on the bill; and displaying a slider that is movable by a user to select a tip amount, wherein the tip amount changes a visual graphic of a total amount due do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 10 does include additional elements that are insufficient to amount to significantly more than the judicial exception because mobile computing device and interface server device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a mobile computing device and interface server device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements of claim 10 in separately or in combination do not add significantly more.
Claim 17 recites a series of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. This judicial exception is not integrated into a practical application because receive, a payment initiation, transmit a payment information, collect a plurality of funds that correspond to the payment information less any fees, and transfer the plurality of funds that correspond to the payment information less any fees to the restaurant computing device do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 17 does include additional elements that are insufficient to amount to significantly more than the judicial exception because mobile computing device, restaurant computing device, interface server device, processing device, and non-transitory, processor-readable storage medium are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a mobile computing device, interface server device, restaurant computing device, and processing device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; and for non-transitory, processor-readable storage medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements of claim 17 in separately or in combination do not add significantly more.

the bill is captured as an image and uploaded and alters the image to reduce an overall file size, brighten the image, and increase a sharpness of the image do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 2 (similarly claim 11) does include additional elements that are insufficient to amount to significantly more than the judicial exception because mobile computing device and interface server device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a mobile computing device and interface server device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 2 (similarly claim 11) in separately or in combination do not add significantly more. 
Claim 3 (similarly claim 12) only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 3 (similarly claim 12) is not integrated into a practical application because wherein the image is scanned to determine the plurality of information included on the bill by an optical character recognition algorithm do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 3 (similarly claim 12) does not include additional elements that are sufficient to amount to significantly more than the judicial exception in separately or in combination. 
Claim 4 only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 4 is not integrated into a practical application because determine an accuracy of the image using a plurality of predetermined factors do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 4 does include additional elements that are insufficient to amount to significantly more than the judicial exception because non-transitory, processor-readable medium and processing device are 
Claim 5 (similarly claim 13) only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 5 (similarly claim 13) is not integrated into a practical application because wherein the plurality of predetermined factors include a clarity of the image, a quality of the image, and a light and darkness of the image do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 5 (similarly claim 13) does not include additional elements that are sufficient to amount to significantly more than the judicial exception in separately or in combination. 
Claim 6 (similarly claim 14) only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 6 (similarly claim 14) is not integrated into a practical application because wherein the plurality of information includes a subtotal price for the bill, a server name, and a plurality of restaurant information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 6 (similarly claim 14) does not include additional elements that are sufficient to amount to significantly more than the judicial exception in separately or in combination.
Claim 7 only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 7 is not integrated into a practical application because display a slider that is movable by a user to select a tip amount, wherein the tip amount changes a visual graphic of a total amount due do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 7 does include additional elements that are 
Claim 8 (similarly claim 15) only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 8 (similarly claim 15) is not integrated into a practical application because wherein a percentage of the tip amount is displayed when the slider is moved by the user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 8 (similarly claim 15) does not include additional elements that are sufficient to amount to significantly more than the judicial exception in separately or in combination.
Claim 9 (similarly claim 16) only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 2 (similarly claim 11) is not integrated into a practical application because receive a payment information, receive a confirmation payment information, transmit the payment information to process a restaurant payment, receive a transaction approval for the restaurant payment, notify an approved transaction, and store the transaction approval do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 9 (similarly claim 16) does include additional elements that are insufficient to amount to significantly more than the judicial exception because processing device, non-transitory, processor-readable medium, mobile computing device and interface server device and restaurant computing device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a mobile computing device, processing device, interface 
Claim 18 only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 18 is not integrated into a practical application because notified of the collecting of the plurality of funds that correspond to the payment information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 18 does include additional elements that are insufficient to amount to significantly more than the judicial exception because mobile computing device is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for mobile computing device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 18 in separately or in combination do not add significantly more. 
Claim 19 only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interactions. Claim 19 is not integrated into a practical application because notified of the collecting of the plurality of funds that correspond to the payment information do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 19 does include additional elements that are insufficient to amount to significantly more than the judicial exception because restaurant computing device is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for restaurant computing device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 19 in separately or in combination do not add significantly more. 
Claim 20 only furthers the of steps for processing a bill, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal stores the payment information under a user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 20 does include additional elements that are insufficient to amount to significantly more than the judicial exception because mobile computing device and interface server device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for mobile computing device and interface server device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 20 in separately or in combination do not add significantly more. 
Therefore, claims 1-20 are rejected under §101.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2013/0173336 to Evans et al. (“Evans”) in view of U.S. Pat. Pub. No. 2017/0286928 to Griffin (“Griffin”).

11.	With regards to claim 1, Evans disclosed the limitations of,
a mobile computing device (See [0023] discussing the user device as smart phone, a mobile telephone, and a tablet computer. Examiner is interpreting smart phone, a mobile telephone, and a tablet computer as types of mobile computing devices.); and
an interface server device communicatively coupled to the mobile computing device, (See Fig. 1 showing the communication path between the lifestyle application platform and user device and [0039] discussing lifestyle platform (230) as a server device.) the interface server device comprising:
interface server device1 to:
receive, by the mobile computing device, a location of a dining service (See [0051] discussing the user device being provided with consumer information like location data and [0058] discussing the lifestyle application receiving consumer information and comparing to determine an appropriate product, service, and/or content to provide to the consumer. Examiner is interpreting the user device location of as a location of a dining service.),
display, on the mobile computing device, a plurality of restaurants located within a predetermined radius of the determined location (See Figs. 16 A and B displaying the “near me” feature on the user interface and [0155] discussing the near me feature being used with services like a food or coffee shops.),
receive, by the mobile computing device, a bill for the dining service (See [0190] discussing the scanning of the QR code or barcode of the receipt with the user interface to send to the lifestyle application. Examiner is interpreting the receipt as the bill.),
display, on the mobile computing device, the plurality of information included on the bill (See Fig. 26D displaying the name of the restaurant, total, coupon use, gratuity, etc. See also [0190] discussing the user interface depicting information associated with the purchase of dinner from Milton’s restaurant.).
Evans does not explicitly disclose the limitations of,
a processing device, and
a processor-readable storage medium in communication with the processing device storing one or more programming instructions that, when executed, cause the processing 
determine a plurality of information included on the bill, and
However, Griffin teaches at [0025] and [0028]-[0029] that it would have been obvious to one of ordinary skill in the point of sales art to include a processing device and processor-readable storage medium for executing instruction as part of a server (See [0025] discussing a sever including a processor and a memory for storing and executing instructions.), and the ability to determine a plurality of information included on the bill (See [0028]-[0029] discussing the use of optical character recognition (OCR) to determine information on a bill.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Evans to include a processing device and processor-readable storage medium for executing instruction as part of a server, and the ability to determine a plurality of information included on the bill, as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this 

12.	With regards to claim 7, Evans disclosed the limitations of,
display, on the mobile computing device, a slider that is movable by a user to select a tip amount, wherein the tip amount changes a visual graphic of a total amount due (See Fig. 26D depicting a tip slide bar and [0191] discussing the user interface on the user device having a mechanism (e.g., slider bar) to add a tip.).

13.	With regards to claim 8 (similarly claim 15),  Evans disclosed the limitations of,
 wherein a percentage of the tip amount is displayed when2 the slider is moved by the user (See Fig. 26D depicting a tip slide bar and the associated percentage and tip amount with the sliders position.).

14.	With regards to claim 9, Evans disclosed the limitations of,
receive, from the mobile computing device, a payment information (See [0090] discussing the payment component importing payment instructions such as credit card information. See generally [0090]-[0092] discussing an overview of the payment component.), 
receive, from the mobile computing device, a confirmation payment information (See [0191] discussing the “pay now” button to confirm payment.), 
transmit the payment information to process a restaurant payment (See [0191] discussing the submit of payment to the restaurant.), 
receive a transaction approval for the restaurant payment (See Fig. 26E displaying a “Thank You” for payment.), 
store the transaction approval for the mobile computing device (See Fig. 26E displaying “You may view your receipt in the ME channel.” The examiner is interpreting the stored paid receipt as transaction approval.).
Evans does not explicitly disclose the limitation of,
notify an approved transaction to a restaurant computing device, and
However, Griffin teaches at [0015] that it would have been obvious to one of ordinary skill in the point of sale art to include the ability to the ability to notify an approved transaction to a restaurant computing device (See [0015] discussing the server sending a notification to the retailer to confirm payment.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sale art before the effective filing date of the claimed invention to have modified the teachings of Evans to include the ability to notify an approved transaction to a restaurant computing device, as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this modification in order to track and monitor particular invoices (Griffin [0015]).  

15.	With regards to claim 10, Evans disclosed the limitations of,
receiving, by a mobile computing device, a location of a dining service (See [0051] discussing the user device being provided with consumer information like location data and [0058] discussing the lifestyle application receiving consumer information and comparing to determine an appropriate product, service, and/or content to provide to the consumer. Examiner is interpreting the user device location of as a location of a dining service.);
displaying, on the mobile computing device, a plurality of restaurants located within a predetermined radius (See Figs. 16 A and B displaying the “near me” feature on the user interface and [0155] discussing the near me feature being used with services like a food or coffee shops.);
receiving, by the mobile computing device, a bill for the dining service (See [0190] discussing the scanning of the QR code or barcode of the receipt with the user interface to send to the lifestyle application. Examiner is interpreting the receipt as the bill.);
displaying, on the mobile computing device, the plurality of information included on the bill (See Fig. 26D displaying the name of the restaurant, total, coupon use, gratuity, etc. See also [0190] discussing the user interface depicting information associated with the purchase of dinner from Milton’s restaurant.); and
displaying, on the mobile computing device, a slider that is movable by a user to select a tip amount, wherein the tip amount changes a visual graphic of a total amount due(See Fig. 26D depicting a tip slide bar and the associated percentage and tip amount with the .
Evans is silent on the limitations of,
determining, by an interface server device, an accuracy of the image using a plurality of predetermined factors;
determining, by the interface server device, a plurality of information included on the bill; 
However, Griffin teaches at [0025] and [0028]-[0029] that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to determine an accuracy of the image using a plurality of predetermined factors (See [0028]-[0029] discussing use of prior image captures, location data, and retailer information to improve the accuracy of the bill, e.g., the table number example. The examiner is interpreting the prior image captures, location data, and retailer information as predetermine factors.) and  the ability to determine a plurality of information included on the bill (See [0028]-[0029] discussing the use of optical character recognition (OCR) to determine information on a bill.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Evans to include the ability to determine an accuracy of the image using a plurality of predetermined factors  and the ability to determine a plurality of information included on the bill, as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user may pay a bill through the use of his or her own wireless device, without having to wait for the use of a retailer’s point of sale (POS) terminal (Griffin [0016]) and to allow amount due and other information to be determined or identified and captured from the image (Griffin [0030]). 


	Claims 2-4, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatenable by Evans and Griffin in view of U.S. Pat. No. 9,179,061 to Kraft et al. (“Kraft”).

17.	With regards to claim 2 (similarly claim 11), Evans disclosed the limitations of,
the bill is captured as an image and uploaded from the mobile computing device to the interface server device (See [0190] discussing the scanning of the QR code or barcode of the receipt with the user interface to send to the lifestyle application. Examiner is interpreting the receipt as the bill.), and
Evans and Griffin are silent on the limitation of,
the interface server device alters the image to reduce an overall file size, brighten the image, and increase a sharpness of the image.
However, Kraft teaches at [Claim 10] that it would have been obvious to one of ordinary skill in the image processing art to include the ability to alter the image to reduce an overall file size, brighten the image, and increase a sharpness of the image (See [Claim 10] discussing processing functions preformed on an image including image sharpness, image color, image brightness, image file size, image orientation, image rectification, or image up scaling). 
Therefore, it would have been obvious for one of ordinary skill in the image processing art before the effective filing date of the claimed invention to have modified the teachings of Evans and Griffin to include the ability to alter the image to reduce an overall file size, brighten the image, and increase a sharpness of the image, as disclosed by Kraft. One of ordinary skill in the art would have been motivated to make this modification in order to remove or reduce defects, such as blemishes, specks, or various other imperfections (Kraft [Col. 4, l. 65-Col. 5, l. 15]).  

18.	With regards to claim 3 (similarly claim 12), Evans is silent on the limitations of,
wherein the image is scanned to determine the plurality of information included on the bill by an optical character recognition algorithm.
However, Griffin teaches at [0028]-[0029] that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to use an optical character recognition algorithm to determine information (See [0028]-[0029] discussing the use of optical character recognition (OCR) to determine information on a bill.). 


19.	With regards to claim 4, Evans is silent on the limitations of,
determine an accuracy of the image using a plurality of predetermined factors.
However, Griffin teaches at [0028]-[0029] that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to determine an accuracy of the image using a plurality of predetermined factors (See [0028]-[0029] discussing use of prior image captures, location data, and retailer information to improve the accuracy of the bill, e.g., the table number example. The examiner is interpreting the prior image captures, location data, and retailer information as predetermine factors.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Evans to include the ability to determine an accuracy of the image using a plurality of predetermined factors, as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this modification in order to allow amount due and other information to be determined or identified and captured from the image (Griffin [0030]).  

20.	With regards to claim 6, Evans is silent on the limitations of,
wherein the plurality of information includes a subtotal price for the bill, a server name, and a plurality of restaurant information.
However, Griffin teaches at [0028]-[0029] that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to determine an accuracy of the image using a plurality of predetermined factors (See [0028]-[0029] discussing use of prior image captures, location data, and retailer information to improve the accuracy of the bill, e.g., the table number example. The examiner is interpreting the prior image captures, location data, and retailer information as predetermine factors.). 


	Claims 5, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatenable by Evans, Griffin, and Kraft in view of U.S. Pat. Pub. No. 2017/0109576 to Shustorovich et al. (“Shustorovich”).

22.	With regards to claim 5 (similarly claim 13), Evans, Griffin, and Kraft silent on the limitations of,
wherein the plurality of predetermined factors include a clarity of the image, a quality of the image, and a light and darkness of the image.
However, Shustorovich teaches at [0091] and [0104] that it would have been obvious to one of ordinary skill in the OCR art to include the plurality of predetermined factors (See generally [0066] discussing the confidence scoring of an OCR.) include a clarity of the, a quality of the image (See [0104] discussing the measuring of a quality/clarity confidence in binarized images of text regions.), and a light and darkness of the image (See e.g. [0091] discussing the the thresholding of dark characters with light backgrounds and the inverse.). 
Therefore, it would have been obvious for one of ordinary skill in the OCR art before the effective filing date of the claimed invention to have modified the teachings of Evans, Griffin, and Kraft to include the plurality of predetermined factors include a clarity of the image, a quality of the image, and a light and darkness of the image, as disclosed by Shustorovich. One of ordinary skill in the art would have been motivated to make this modification in order to maximized the quality of the processed image (Shustorovich [0062]).  

23.	With regards to claim 14, Evans is silent on the limitations of,
wherein the plurality of information includes a subtotal price for the bill, a server name, and a plurality of restaurant information.
However, Griffin teaches at [0028]-[0029] that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to determine an accuracy of the image using a plurality of predetermined factors (See [0028]-[0029] discussing use of prior image captures, location data, and retailer information to improve the accuracy of the bill, e.g., the table number example. The examiner is interpreting the prior image captures, location data, and retailer information as predetermine factors.). 


24.	With regards to claim 16, Evans disclosed the limitations of,
receive, from the mobile computing device, a payment information (See [0090] discussing the payment component importing payment instructions such as credit card information. See generally [0090]-[0092] discussing an overview of the payment component.), 
receive, from the mobile computing device, a confirmation payment information (See [0191] discussing the “pay now” button to confirm payment.), 
transmit the payment information to process a restaurant payment (See [0191] discussing the submit of payment to the restaurant.), 
receive a transaction approval for the restaurant payment (See Fig. 26E displaying a “Thank You” for payment.), 
store the transaction approval for the mobile computing device (See Fig. 26E displaying “You may view your receipt in the ME channel.” The examiner is interpreting the stored paid receipt as transaction approval.).
Evans does not explicitly disclose the limitation of,
notify an approved transaction to a restaurant computing device, and
However, Griffin teaches at [0015] that it would have been obvious to one of ordinary skill in the point of sale art to include the ability to the ability to notify an approved transaction to a restaurant computing device (See [0015] discussing the server sending a notification to the retailer to confirm payment.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sale art before the effective filing date of the claimed invention to have modified the teachings of Evans to include the ability to notify an approved transaction to a restaurant computing device, as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this modification in order to track and monitor particular invoices (Griffin [0015]).  	
	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatenable by Evans and Griffin in further view of U.S. Pat. Pub. No. 2021/0065315 to Hinson (“Hinson”).

26.	With regards to claim 17, Evans disclosed the limitations of,
a mobile computing device(See [0023] discussing the user device as smart phone, a mobile telephone, and a tablet computer. Examiner is interpreting smart phone, a mobile telephone, and a tablet computer as types of mobile computing devices.);
a restaurant computing device communicatively coupled to the mobile computing device (See Fig. 1 showing the communication path between user device and enterprise device and [0038] discussing the enterprise device as a server. Examiner is interpreting server as a type of computing device.); and
an interface server device communicatively coupled to the mobile computing device and the restaurant computing device (See Fig. 1 showing the communication path between the lifestyle application platform, user device, and the enterprise device and [0039] discussing lifestyle platform (230) as a server device.)  comprising:
interface server device to:
receive, by the mobile computing device, a payment initiation (See [0090] discussing the payment component importing payment instructions such as credit card information. See generally [0090]-[0092] discussing an overview of the payment component.), 
transmit, by the interface server device, a payment information (See [0191] discussing the submit of payment to the restaurant.), 
Evans does not explicitly disclose the limitations of,
a processing device; and
a non-transitory, processor-readable storage medium in communication with the processing device, the non-transitory, processor-readable storage medium comprising one or more programming instructions that, when executed, cause the processing 
transfer, by the interface server device, the plurality of funds …that correspond to the payment information to the restaurant computing device.
However, Griffin teaches at [0025] and [0022] that it would have been obvious to one of ordinary skill in the point of sales art to include a processing device and processor-readable storage medium for executing instruction as part of a server (See [0025] discussing a sever including a processor and a memory for storing and executing instructions) and to transfer, by the interface server device, the plurality of funds that correspond to the payment information to the restaurant computing device (See [0022] discussing the electronic transaction service provider, which transfers funds from the user’s account to the retail account.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Evans to include a processing device and processor-readable storage medium for executing instruction as part of a server, the ability to collect, by the interface server device, a plurality of funds that correspond to the payment information, and to transfer, by the interface server device, the plurality of funds that correspond to the payment information to the restaurant computing device., as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user may pay a bill through the use of his or her own wireless device, without having to wait for the use of a retailer’s point of sale (POS) terminal (Griffin [0016]).  
Evans and Griffin are silent on the limitation of,
collect, by the interface server device, a plurality of funds that correspond to the payment information less any fees
However, Hinson teaches at [0073] that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to collect, by the interface server device, a plurality of funds that correspond to the payment information less any fees (See [0073] discussing the charging of customer’s account and paying service provider the amount less any fees.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Evans and Griffin to include the ability to collect, by the interface server device, a plurality of funds that correspond to the payment information less any fees, as disclosed by Hinson. One of 

27.	With regards to claim 18, Evans is silent on the limitations of,
wherein the mobile computing device is notified of the collecting of the plurality of funds that correspond to the payment information payment (See Fig. 26E displaying a “Thank You” for payment on the user device.).

28.	With regards to claim 19, Evans is silent on the limitations of,
wherein the restaurant computing device is notified of the collecting of the plurality of funds that correspond to the payment information.
However, Griffin teaches at [0015] that it would have been obvious to one of ordinary skill in the point of sale art to include the ability to the ability to notify an approved transaction to a restaurant computing device (See [0015] discussing the server sending a notification to the retailer to confirm payment.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sale art before the effective filing date of the claimed invention to have modified the teachings of Evans to include the ability to notify an approved transaction to a restaurant computing device, as disclosed by Griffin. One of ordinary skill in the art would have been motivated to make this modification in order to track and monitor particular invoices (Griffin [0015]).  

29.	With regards to claim 20, Evans disclosed the limitations of,
wherein the interface server device stores the payment information under a user of the mobile computing device (See Fig. 26E displaying “You may view your receipt in the ME channel.” The examiner is interpreting the stored paid receipt as transaction approval.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner has used plain text to provide context and bolded text for claim language. 
        2 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for a method claim. See MPEP §2111.04.